Mobile Homes — Escorts — Flashing Lights Where the Department of Public Safety requires a vehicle escort for a truck moving an over-size load, such escorting vehicles may use flashing lights in accordance with the provisions of 47 Ohio St. 12-220 [47-12-220](d) (1961). The Attorney General has had under consideration your recent letter requesting an opinion wherein you ask: "Does 47 Ohio St. 12-220 [47-12-220] (d) allow flashing lights to be mounted on top of a vehicle escorting oversize load when such escort is required by DPS, when the flashing lights are placed on the vehicle to attract attention to the escorted vehicle and the warning signs?" Title 47 Ohio St. 12-220 [47-12-220](d) (1961), provides: "(d) Any vehicle may be equipped with lamps which may be used for the purpose of warning the operators of other vehicles of the presence of a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking or passing, and when so equipped may display such warning in addition to any other warning signals required by this act. The lamps used to display such warning to the front shall be mounted at the same level and as widely spaced laterally as practicable, and shall display simultaneously flashing white or amber lights, or any shade of color between white and amber. The lamps used to display such warning to the rear shall be mounted at the same level and as widely spaced laterally as practicable, and shall show simultaneously flashing amber or red lights, or any shade of color between amber and red. These warning lights shall be visible from a distance of not less than five hundred feet under normal atmospheric conditions at night." (Emphasis added) Reference to vehicular traffic hazards is also found in 47 Ohio St. 12-227 [47-12-227](c) (1961), which provides in pertinent part: "Flashing lights are prohibited except on an authorized emergency vehicle, school bus, snow-removal equipment, or any vehicle as a means of indicating a right or left turn, or the presence of a vehicular traffic hazard requiring unusual care in approaching, overtaking or passing. . ." (Emphasis added) In light of the foregoing statutory sections, it is the opinion of the Attorney General that your question should be answered in the affirmative. That is, where the Department of Public Safety, requires a vehicle escort for a truck moving an over-size load, such escorting vehicles may use flashing warning lights in accordance with the provisions of 47 Ohio St. 12-220 [47-12-220](d) (1961).  (John C. Howard)